Citation Nr: 1241861	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-34 719 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, in which the RO denied service connection for right ear hearing loss and granted service connection for left ear hearing loss.    

In his August 2010 substantive appeal, the Veteran requested a hearing before the Board; however, in a subsequent August 2010 statement, he withdrew his request for a hearing before the Board and requested a hearing before the decision review officer (DRO).  The Veteran was scheduled for a May 2011 hearing before the DRO; however, in a May 2011 statement, he cancelled such hearing.  Accordingly, the hearing request has been withdrawn. 

The Veteran initially appealed the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable disability rating for left ear hearing loss; however, as the Board is granting the issue of entitlement to service connection for right ear hearing loss, it has recharacterized the issues to indicate the Veteran's bilateral hearing loss disability, as noted on the title page.  

Entitlement to service connection for a panic disorder (claimed as posttraumatic stress disorder) was granted by the RO in a July 2011 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefit sought.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current bilateral hearing loss is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Regarding the bilateral hearing loss disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  



Discussion

The Veteran contends that he currently suffers from bilateral hearing loss which he sustained in service due to noise exposure as a result of his military occupational specialty (MOS), rifleman in the United States Marine Corp.  Specifically, he asserts that his hearing loss had its onset in October 1969, due to being wounded in action while serving in Vietnam, where he suffered a shrapnel injury to several areas of his body, to include his head as a result of an enemy explosive device.  See April 2008 statement from the Veteran and December 1969 service treatment records.  

The Veteran's service treatment records do not include an induction physical examination report or a separation physical examination report, nor are there any audiometric findings.  Service treatment records, however, indicate that the Veteran sustained multiple shrapnel wounds, to include to his head in October 1969 while serving in Vietnam.  See October 1969 through December 1969 records.  An October 1969 clinical record notes a request for an Ear, Nose, and Throat (ENT) specialist in order to evaluate the Veteran for decreased hearing acuity and tinnitus due to the blast injury.  The record notes that, since the blast, the Veteran has experienced tinnitus and hearing difficulty.  The impression was a traumatic perforation; there is no indication that an audiometric test was performed.  A December 1969 hospital record notes that the Veteran underwent went several surgeries due to the blast.  The record indicates that the Veteran reported draining of the right ear with some ringing in his ears since the blast injury.    

Post-service records include a July 1970 VA consultation report, which notes a provisional diagnosis of bilateral hearing loss and an ear injury.  The examiner noted that the Veteran sustained a traumatic perforation in October 1969 during service.  

The report of a subsequent July 1970 audiological evaluation revealed some hearing loss bilaterally, as demonstrated by the audiogram, which reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

15
LEFT
10
5
25

        30

The Veteran was afforded a VA examination in December 2008, during which the examiner diagnosed normal to moderately-severe sensorineural right ear hearing loss and normal to severe sensorineural left ear hearing loss.  The examiner reported that she did not review the Veteran's claims file, nor did she provide an opinion regarding the etiology of the Veteran's disability.

In an October 2008 addendum to the August 2008 VA examination, the August 2008 VA examiner reported that she reviewed the Veteran's claims file.  The examiner stated that the July 1970 VA audiometric testing reveals normal hearing in the Veteran's right ear and mild hearing loss in the Veteran's left ear.  She further reported that the Veteran had previously reported that he experienced noise exposure during service, as well as subsequent to discharge from service.  She also reported that the claims file did not contain induction or separation audiometric findings; however, it did show that the Veteran sustained a left ear trauma.  She opined that the Veteran's right ear hearing loss was less likely than not related to service.  She concluded that the Veteran's left ear hearing loss was more likely related to his service, as he experienced a left ruptured tympanic membrane as a result of the in-service blast injury, and he demonstrated mild hearing loss in July 1970.  

Regarding the negative opinion provided by the August 2008 VA examiner, although she indicated that she reviewed the claims file, she failed to address the significance of the October 1969 clinical record which notes a request for an ENT specialist in order to evaluate the Veteran for decreased hearing acuity and tinnitus due to the blast injury.  Specifically, such record notes that since the blast, the Veteran has experienced hearing difficulty and tinnitus.  Moreover, while the post-service July 1970 VA audiometric evaluation does not demonstrate right ear hearing loss for VA compensation purposes, it does demonstrate some right ear hearing loss.  Finally, the examiner noted that the Veteran indicated that he experienced post-service noise exposure; however, the record does not contain such contention.  Thus, the examiner's opinion did not consider the relevant evidence of record, nor is it based upon an accurate assessment of the evidence of record.  Accordingly, the opinion is of limited probative value with respect to the right ear hearing loss.

As noted in the introduction, the Veteran is currently service-connected for a left ear hearing loss disability.  In addition, he is also service-connected for tinnitus, as well as for perforation of the left tympanic membrane.  In granting service connection for these three disabilities, the RO noted the Veteran's exposure to noise during service, as well as the October 1969 shrapnel injuries he sustained due to the explosion of an enemy device.  Thus, the Veteran's exposure to noise during service has been conceded.  
        
While there is not an adequate medical opinion of record which addresses the etiology of the Veteran's current right ear hearing loss, to the extent that the VA examiner addresses the Veteran's current left ear hearing loss and relates such disability to service, the Board finds that such opinion may be construed as linking the current right ear hearing loss to his exposure to noise during service.  Specifically, service treatment records show the Veteran complained of decreased hearing subsequent to the October 1969 blast injury.  Further, merely three months subsequent to discharge from service, VA audiometric findings demonstrate some right ear hearing loss.  Finally, the Veteran is competent to report that he has experienced decreased hearing bilaterally, since the October 1969 in-service injury.  

Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Additional development is required before the remaining issue on appeal can be adjudicated.  Specifically, the Veteran's post-service outpatient treatment records must be obtained and associated with the record.  Further, an examination is necessary, for the reasons discussed below.  

The most recent outpatient treatment record is dated in March 2011; however, in a May 2011 statement, the Veteran indicated that he underwent audiological testing in April 2011 at the VA Medical Center (VAMC) at Temple, Texas.  Moreover, a VA outpatient treatment record within the claims file references an August 2011 hearing evaluation; however, such evaluation is not of record.  VA must obtain any VAMC records from August 2011 to the present.  See 38 C.F.R. § 3.159.

Regarding his bilateral hearing loss disability, the Veteran was last afforded a VA examination in August 2008.  He stated that his disability has gotten worse since that time.  In light of the Veteran's credible assertion that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VAMC at Temple, Texas from 2011 to the present.

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.

2.  After completion of the foregoing, schedule the Veteran for an audiological examination to determine the current level of severity of his service-connected bilateral hearing loss disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


